Exhibit 10.54
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



ARTICLE 1DRUG DISCOVERY COLLABORATION AGREEMENT
This DRUG DISCOVERY COLLABORATION AGREEMENT (the “Agreement”), effective as of
July 3, 2013 (the “Effective Date”), is made by and between Array BioPharma
Inc., a Delaware corporation, having a principal place of business at 3200
Walnut Street, Boulder, Colorado 80301 (“Array”), and Loxo Oncology, Inc., a
Delaware corporation, having an address at c/o Aisling Capital, 888 7th Avenue,
30th Floor, New York, New York 10106 (“Loxo”).
BACKGROUND
A.    Array has skills, expertise and proprietary technology for the discovery,
generation, optimization and preclinical testing of small molecule clinical
candidates from drug discovery programs. Loxo possesses pharmaceutical research,
development and commercialization capabilities, as well as proprietary
technology in the field of cancer treatment.
B.    Array and Loxo have each identified multiple oncology kinase targets that
have the potential to be used as the basis for drug discovery programs. As of
the Effective Date, Array has developed assays, leads and other proprietary
technology directed to certain of such targets.
C.    Loxo and Array desire to enter a collaboration wherein Array will perform
certain research on several of such oncology kinase targets with assistance from
Loxo, with the goal of developing small molecule inhibitors of such targets for
clinical and commercial development by Loxo.
NOW, THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, it is agreed by and between the Parties as
follows:
ARTICLE 2    
DEFINITIONS
As used herein, the following terms will have the meanings set forth below:
2.1    “Active Compound” shall mean (i) a Compound that modulates a Target, the
mechanism of which is a binding interaction with a Target, having a level of
activity against a Target, expressed as an IC50, that is [*] as measured in the
applicable in vitro biochemical assay set forth in the Discovery Plan; and (ii)
a Compound that modulates at least two of the following receptors: [*], the
mechanism of which is a binding interaction with the applicable [*] receptor,
having a level of activity against the applicable [*] receptor, expressed as an
IC50, that is [*] as measured in the applicable in vitro biochemical assay set
forth in the Discovery Plan. A Compound that does not meet the above activity
levels may also become an Active Compound pursuant to Section 2.8(d). For
clarity, a Compound that modulates only one of [*] at the appropriate level
shall not be deemed an Active Compound.



--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



2.2    “Affiliate” shall mean any corporation or other entity, whether de jure
or de facto, which is directly or indirectly controlling, controlled by or under
common control of a Party hereto for so long as such control exists. For the
purposes of this Section 1.2, "control" shall mean the direct or indirect
ownership of at least fifty percent (50%) of the outstanding shares or other
voting rights of the subject entity having the power to vote on or direct the
affairs of the entity, or if not meeting the preceding, the maximum voting right
that may be held by the particular Party under the laws of the country where
such entity exists.
2.3    “Array Technology” shall mean Array Patents and Array Know-How, in each
case that are (i) Controlled by Array or Controlled by an Array Affiliate that
is controlled by Array (where “control” is as defined in the definition of
Affiliate in this Agreement) and are reasonably necessary or useful for the
Parties to conduct their respective activities under the Discovery Program and
for Loxo to develop, make, have made, use, import, offer to sell and sell Active
Compounds and Products in the Field; and (ii) Controlled by Array or Controlled
by an Array Affiliate that is controlled by Array (where “control” is as defined
in the definition of Affiliate in this Agreement) and are necessary for Loxo to
develop, make, have made, use, import, offer to sell and sell Active Compounds
and Products in the Field. For clarity, Array Technology described in
subparagraph (ii) of this Section 1.3 shall not include Collaboration
Technology.
2.3.1    “Array Know-How” shall mean all ideas, inventions, data, instructions,
processes, formulas, expert opinions and information, including, without
limitation, biological, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, clinical, safety, manufacturing and
quality control data and information which (a) Array discloses to Loxo under
this Agreement or specifically in anticipation of this Agreement and (b) is
within the Control of Array. Notwithstanding anything herein to the contrary,
Array Know-How excludes published Array Patents.
2.3.2    “Array Patents” shall mean all patents and patent applications owned or
Controlled by Array.
2.4    “Clinical Candidate” shall mean, with respect to each Target or [*], any
Active Compound that meets the Clinical Candidate Criteria set forth in the
Discovery Plan.
2.5    “Collaboration Technology” shall mean all Collaboration Patents and
Collaboration Know-How.
2.5.1    “Collaboration Know-How” shall mean all ideas, inventions, data,
instructions, processes, formulas, expert opinions and information, including,
without limitation, biological, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, clinical, safety, manufacturing and
quality control data and information developed solely or jointly by Array and/or
Loxo during and in connection with the Discovery Program.
2.5.2    “Collaboration Patents” shall mean (i) all patent applications the
subject of which is an invention conceived or reduced to practice solely or
jointly by Array and/or Loxo in the course of performing the Discovery Program,
(ii) any divisions,

-2-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



continuations, and continuations-in-part, including U.S. and foreign, (iii) all
patents that issue as a result of any of the foregoing, and (iv) all reissues,
reexaminations, extensions or other governmental actions which extend any of the
subject matter of the patents in (iii) above, and any substitutions,
confirmations, registrations or revalidations of any of the foregoing.
2.6    “Combination Product” shall mean a Product that is a pharmaceutical
preparation for human use incorporating two or more therapeutically active
ingredients and including a Compound as one of its active ingredients.
Notwithstanding the foregoing, drug delivery vehicles, adjuvants, and excipients
shall not be deemed to be “therapeutically active ingredients,” and their
presence shall not be deemed to create a Combination Product.
2.7    “Compound” shall mean any one or more chemical entity(ies) (i) made and
tested against [*] in the course of Array’s [*] prior to the Effective Date and
set forth on Exhibit C, or (ii) synthesized by Array in the course of performing
or in connection with the Discovery Program, in each case together with any
salt, hydrate, solvate, clathrate, polymorph or isomer thereof. It is understood
and agreed that “Compound” shall not include any Library Compound, except as
provided in Section 2.8(c).
2.8    “Confidential Information” shall have the meaning set forth in Section
9.1.
2.9    “Control,” “Controls,” “Controlled” or “Controlling” shall mean
possession of the ability to grant the licenses or sublicenses as provided
herein without violating the terms of any agreement or other arrangements with
any Third Party.
2.10    “Discovery Program” shall mean the research activities undertaken by the
Parties pursuant to Article 2 below.
2.11    “Discovery Plan” shall mean the written research plan governing the
joint effort of the Parties in conducting the Discovery Program, which may be
amended from time to time by mutual agreement of the Parties or as described in
Section 2.3. The initial Discovery Plan has been mutually agreed in writing by
the Parties as of the date of signing this Agreement, and shall be the operative
Discovery Plan unless and until amended, modified or updated as provided in this
Agreement.
2.12    “Discovery Program Term” shall mean the term of the Discovery Program,
as provided in Section 2.6 below.
2.13    “Field” shall mean the diagnosis, treatment or prevention of any disease
or condition in humans.
2.14    “FTE” shall mean a full-time person dedicated to the Discovery Program,
or in the case of less than a full-time, dedicated person, a full-time,
equivalent person year, based upon a total of [*] hours per year of work in
connection with the Discovery Program.

-3-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



2.15    “IND” shall mean an investigational new drug application filed with the
FDA as more fully defined in 21 C.F.R. § 312.3
2.16    “IND-Enabling Studies” shall mean studies performed specifically for
inclusion in an IND, including without limitation ADME and GLP toxicology, as
well as formulation and manufacturing development necessary to obtain the
permission of regulatory authorities to begin human clinical testing.
2.17    “JRC” or “Joint Research Committee” shall have the meaning set forth in
Section 3.1.
2.18    “Lead Compound” shall mean an Active Compound selected for clinical
development in accordance with Section 2.5 below.
2.19    “Library Compound” shall mean a chemical entity, existing as of the
Effective Date, that is contained within the collection of chemical entities
that Array uses for screening.
2.20    “Net Sales” means the gross invoice price by a Party or an Affiliate or
a sublicensee of a Party, as the case may be, for Products sold by such Party,
Affiliate or sublicensee (“Selling Party”), under this Agreement in arm’s length
sales to non-sublicensee Third Parties less deductions allowed to the Third
Party customer by the Selling Party, to the extent actually taken by the Third
Party customer, on such sales for:
(a)    trade, quantity, and cash discounts;
(b)    credits, rebates and chargebacks (including those to managed-care
entities and government agencies), and allowances or credits to customers on
account of rejection or returns (including, but not limited to, wholesaler and
retailer returns) or on account of retroactive price reductions affecting such
Product;
(c)    freight, postage and duties, and transportation charges specifically
relating to Product, including handling and insurance thereto; and
(d)    sales (such as VAT or its equivalent) and excise taxes, other consumption
taxes, customs duties and compulsory payments to governmental authorities and
any other governmental charges imposed upon the sale of the Product to Third
Parties.
Sales among the Selling Party and its Affiliates shall be excluded from the
computation of Net Sales, and no royalties will be payable on such sales except
where such Affiliates are end users, and sales from one Party or its Affiliate
to the other Party or its Affiliate for use in development activities, in the
further manufacture or Products, or for resale shall be excluded from the
computation of Net Sales; provided, however, in each case that any subsequent
resale to a Third Party shall be included within Net Sales. In addition, the
Selling Party may exclude from Net Sales a reasonable provision for
uncollectible accounts, to the extent such reserve is determined in accordance
with GAAP, consistently applied across all product lines of the particular
Party, until such amounts are actually

-4-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



collected. Net Sales shall not include, and no royalty shall be due on, Products
used in clinical trials or other research and development activities, or
Products given as samples.
In the event a Product is sold which is a Combination Product, for purposes of
determining royalty payments due Array under Section 5.4, Net Sales of
Combination Products shall be calculated by multiplying the Net Sales of the
Combination Product during the applicable reporting period by the fraction
A/(A+B), in which “A” is the average sales price of the Product when such
Product contains a Compound as the sole therapeutically active ingredient is
sold separately in substantial quantities, and “B” is the average sales price of
the other therapeutically active ingredients contained in the Combination
Product sold separately in substantial quantities; in each case during the
applicable reporting period. In the event that no separate sales of either the
Product comprising a Compound as the sole therapeutically active ingredient or
the other therapeutically active ingredients of the Combination Product are made
during the applicable reporting period, or if the average sales price for a
particular therapeutically active ingredient cannot be determined for the
applicable reporting period, the respective average sales prices during the most
recent reporting period in which sales of both occurred shall be used. In the
event that either or both of A or (and) B is (are) not available, then Net Sales
of Combination Products for the purposes of determining royalty payments
hereunder shall be reasonably allocated based on the relative values contributed
by each component, and agreement by the Parties to such allocation shall not be
unreasonably withheld or delayed.
2.21    “Party” or “Parties” shall mean, respectively, Array or Loxo
individually, or Array and Loxo collectively.
2.22    “Phase I Trial” shall mean a human clinical trial that is intended to
initially evaluate the safety and/or pharmacological effect of a Product in
subjects or that would otherwise satisfy requirements of 21 C.F.R. 312.21(a).
2.23    “Phase II Trial” shall mean a human clinical trial in any country that
is intended to initially evaluate the effectiveness of a Product for a
particular indication or indications in patients with the disease or indication
under study or would otherwise satisfy requirements of 21 CFR 312.21(b). A Phase
I/II trial shall not be deemed a Phase II Trial until completion of the Phase I
portion of such trial and commencement of the portion of such trial that meets
the foregoing definition.
2.24    “Phase III Trial” shall mean a human clinical trial in any country, the
results of which could be used to establish safety and efficacy of a Product as
a basis for an NDA or would otherwise satisfy requirements of 21 CFR 312.21(c).
2.25    “Product” shall mean any pharmaceutical product incorporating as an
active ingredient an Active Compound.
2.26    “Targets” shall mean (a) the proteins identified on Exhibit B or any
substitute for such a protein selected in accordance with Section 2.10 below,
and (b) any variant, isoform or polymorphism of any such protein listed in an
established protein database such as www.uniprot.org (or a similar database if
www.uniprot.org is unavailable).

-5-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



2.27    “[*]” shall mean the [*] family of receptors: [*].
[*]
[*]    “Territory” shall mean worldwide.
[*]    “Third Party” shall mean any person or entity other than Array and Loxo,
and their respective Affiliates.
[*]     “Valid Claim” shall mean a claim of an issued and unexpired patent that
(a) has not been held permanently revoked, unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
which decision is unappealable or unappealed within the time allowed for appeal,
and (b) has not been abandoned, disclaimed, denied or admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise.
ARTICLE 3    
RESEARCH COLLABORATION
3.1    Goals. The goals of the Discovery Program with respect to the Targets and
[*] are (i) the discovery and optimization of Clinical Candidates directed to
the Targets and to [*], (ii) the identification of a Lead Compound directed to
each of the Targets and [*], (iii) chemistry, manufacturing and control
activities directed to and manufacture of quantities of the Lead Compounds
sufficient to perform a Phase 1a (i.e. dose escalation) and a Phase 1b (i.e.
dose level expansion) clinical trial [*], respectively, and (iv) the conduct of
IND-Enabling Studies on the [*] Lead Compound and one (1) Lead Compound directed
to a Target (selected by Loxo), in all cases pursuant to the Discovery Plan;
provided, that Array shall not be required to perform GLP toxicology testing on
the [*] Lead Compound and a Lead Compound directed to a Target (selected by
Loxo) more than once.
3.2    Conduct of the Discovery Program. Subject to the terms and conditions set
forth herein, the Parties agree to conduct research under the Discovery Program,
which shall be funded as set forth in Article 5 below. During the Discovery
Program Term, Array and Loxo shall collaborate and conduct the Discovery Program
in accordance with the Discovery Plan within the time schedules contemplated
therein and to keep the other Party informed as to the progress and results of
the Discovery Program hereunder. It is understood that certain pre-IND
development work and other Discovery Program activities will be outsourced to
contract research organizations or other vendors (“CRO(s)”). The Party entering
into the agreement with the CRO shall keep the other Party informed of the terms
and status of each such agreement.
3.3    Discovery Plan. The Discovery Program shall be carried out in accordance
with a mutually agreed upon written Discovery Plan, which shall establish
specific research objectives and the research tasks to be performed and
resources to be provided by each Party. The initial Discovery Plan establishes:
(i) the scope of the research activities which will be performed; (ii) the
research objectives and work plan activities with respect to the Discovery
Program; (iii) specific screening

-6-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



assays for identifying and testing the activity of Compounds and Library
Compounds against the Targets and [*]; (iv) the criteria for determining when a
Compound shall be deemed an Active Compound; and (v) the criteria for
determining when an Active Compound shall be deemed a Clinical Candidate. The
Discovery Plan shall be reviewed on an ongoing basis and may be amended by the
Joint Research Committee in accordance with Article 3.
3.4    Discovery Program Staffing. During the Discovery Program and subject to
Loxo funding such FTE’s pursuant to Section 5.1, Array shall devote that number
of FTE’s to the conduct of the Discovery Program specified in the Discovery
Plan. The Discovery Plan shall specify no less than [*] FTEs and no more than
[*] Array FTEs at any time during the Discovery Program Term.
3.5    Selection of Lead Compound. Based upon the Clinical Candidate Criteria
and the results of the Discovery Program, during the Discovery Program Term the
JRC may designate a Clinical Candidate for selection by Loxo as a Lead Compound.
If the JRC determines that a particular Active Compound does not strictly meet
the Clinical Candidate Criteria, but should be considered as a potential Lead
Compound, then the JRC may select such Active Compound as a Lead Compound. Upon
approval by Loxo, the Active Compound or Clinical Candidate so designated by the
JRC shall be deemed the Lead Compound. Loxo may approve, or withhold its
approval of, the designation of any Active Compound as the Lead Compound in
Loxo’s sole discretion, whether or not such Active Compound meets the Clinical
Candidate Criteria, and an Active Compound shall not be deemed the Lead Compound
unless so approved by Loxo. Any Active Compound with respect to which Array
(pursuant to the Discovery Plan or with JRC approval) or Loxo intitates
IND-Enabling Studies shall be deemed a Lead Compound, whether or not so
designated.
3.6    Term of Discovery Program. The Discovery Program Term shall commence on
the Effective Date and shall end upon the date three (3) years after the
Effective Date. Loxo may extend the Discovery Program Term for up to two (2)
additional one (1) year renewal periods by providing written notice to Array at
least three (3) months before the end of the initial Discovery Program Term or
the renewal period, as applicable.
3.7    Third Party Licenses. In the event that the Parties agree to acquire
additional technologies from a Third Party specifically for use in the conduct
of the Discovery Program in the Field, Loxo will be responsible for the payment
of any amounts due to Third Parties for the license of intellectual property
which directly applies to any Target, and the costs of negotiating, preparing
and executing any such license.
3.8    Records; Inspection.
(a)    Records. Array and Loxo shall maintain records of the Discovery Program
(or cause such records to be maintained) in sufficient detail and in good
scientific manner as will properly reflect all work done and results achieved in
the performance of the Discovery Program (including all data in the form
required under any applicable governmental regulations and as directed by the
JRC). Array shall maintain such records during the Discovery Program Term and
for

-7-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



a period of five (5) years thereafter, and shall provide Loxo access to such
records at Array’s place of business upon reasonable advance notice of Loxo.
(b)    Reports and Information Exchange. During the Discovery Program Term, each
of Loxo and Array shall use commercially reasonable and diligent efforts to
disclose to the other Party all material information relating to the Discovery
Program, including without limitation any Active Compound and/or Clinical
Candidate, promptly after it is learned or its materiality is appreciated. Each
Party shall also keep the other Party, including the Joint Research Committee,
informed as to its progress under the Discovery Plan. Within sixty (60) days
following the end of each calendar quarter of the Discovery Program, each of
Array and Loxo shall provide the other Party with a reasonably detailed written
report describing the progress to date of all activities for which such Party
was allocated responsibility during such quarter under the Discovery Plan.
(c)    Library Compounds. Notwithstanding any other provision of this Section
2.8, Array shall not be required to disclose to Loxo the structures of any
Library Compound unless such Library Compound meets those criteria required for
a Compound to be an Active Compound.
(d)    Additional Active Compounds. With respect to all Compounds that do not
meet the activity levels set forth in Section 1.1, the JRC will review the
Compounds for potential to be deemed an Active Compound, notwithstanding the
failure to meet the above activity level, based on other reasonable factors
including efficacy, response and potency. Once the JRC has concluded that the
Compound should not be deemed an Active Compound, then Array is free to include
the Compound as one of its Library Compounds (subject in all case to Array’s
obligations under this Agreement including without limitation Section 4.3). If
Loxo’s and Array’s members on the JRC disagree whether such factors exist and a
Compound should be included as an Active Compound, such matter shall first be
referred to the Parties’ respective Chief Executive Officers, who shall attempt
in good faith to resolve such disagreement within thirty (30) days of such
matter being referred to them (and if such matter is not resolved within such
thirty (30) day period,then the parties will submit the matter to binding
arbitration before a mutually agreed upon expert to determine whether such
factors exist and the Compound should be deemed as an Active Compound).
3.9    Post Discovery Program Activities. For each Clinical Candidate and
Product to which Loxo retains rights under this Agreement, Loxo shall be
responsible, at its sole expense, for conducting all additional preclinical and
clinical development of such Clinical Candidate or Product following the
termination of the Discovery Program Term, and all commercialization of such
Clinical Candidate or Product, in accordance with Article 7.
3.10    Replacement Targets. During the Discovery Program Term, Loxo may
determine in its sole discretion that research activities with respect to a
particular Target should be discontinued (for example, and without limitation,
such Target has not yielded sufficient progress, or scientific literature
suggests the Target is intractable or is not therapeutically relevant or for
safety issues). Upon any such determination, Loxo shall provide written notice
to Array of the Target or Targets that Loxo desires to remove from the Discovery
Program and will include in such notification a suggested substitute for such
discontinued Target. After receipt of such notice, Array will promptly

-8-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



inform Loxo whether, as of the date of such written notice, the addition of such
suggested substitute target would not (i) violate any agreement that Array has
with a Third Party; (ii) add a target that is the subject of Array’s own active
and ongoing research (with existing commitment and expenditure of resources for
such target), was the subject of previous significant research at Array, or is
the subject of drugs in Array’s clinical development pipeline or marketed
product portfolio; or (iii) add a target with respect to which Array is engaged
in active, ongoing substantial negotiations (i.e., has agreed a term sheet
containing material business terms) with a Third Party. If neither (i), (ii) or
(iii) apply to such suggested substitute target, then the discontinued Target
shall cease to be a Target, the suggested substitute target shall be deemed a
Target for the purposes of this Agreement, and Exhibit B shall be deemed to be
updated accordingly. For the avoidance of doubt, no more than three (3) Targets
in addition to [*] shall be included in the Discovery Program. If a proposed
target is not available for inclusion, then the fact that Loxo proposed such
target or is otherwise interested in such target (or molecules directed to such
target) shall be Loxo’s Confidential Information.
3.11    Technology Transfer. During the Discovery Program Term and the six (6)
months following the Discovery Program Term, upon the request of Loxo, Array
shall transfer to Loxo or its designee, without charge, such Collaboration
Technology and Array Technology used in the performance of the Discovery Program
and reasonable quantities of related materials as are in Array’s possession and
Control and are reasonably necessary or directly useful to enable Loxo or its
designee (including a manufacturer) to manufacture Active Compounds or Products
and shall provide reasonable assistance to enable the effective transfer of the
foregoing. Thereafter Array will reasonably cooperate as Loxo may from time to
time request to identify other parties to manufacture Active Compounds or
Products.
ARTICLE 4    
MANAGEMENT
4.1    Joint Research Committee. Promptly after the Effective Date, Loxo and
Array will establish a committee (the “Joint Research Committee” or “JRC”) to
oversee, review and recommend direction of the Discovery Program. The
responsibilities of the Joint Research Committee shall include, among other
things: (i) monitoring and reporting research progress and ensuring open and
frequent exchange between the Parties regarding Discovery Program activities;
(ii)  coordination of a collaborative lead validation and optimization program
to identify Active Compounds; (iii) identifying the Party that will outsource
certain Discovery Program activities, selecting the appropriate CRO and
approving the terms of each CRO agreement; and (iv) amending as necessary the
criteria for the selection of Clinical Candidates.
4.2    Membership. The JRC shall include two (2) representatives of each of Loxo
and Array, each Party’s members selected by that Party. Array and Loxo may each
replace its JRC representatives at any time, upon written notice to the other
Party. From time to time, the JRC may establish subcommittees, to oversee
particular projects or activities, and such subcommittees will be constituted as
the JRC agrees.

-9-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



4.3    Meetings. During the Discovery Program Term, the JRC shall meet at least
quarterly, or as agreed by the Parties, at such locations as the Parties agree,
and will otherwise communicate regularly by telephone, electronic mail,
facsimile and/or video conference. With the consent of the Parties, other
representatives of Array or Loxo may attend JRC meetings as nonvoting observers.
Each Party shall be responsible for all of its own expenses associated with
attendance of such meetings. The first meeting of the JRC shall occur within
thirty (30) days after the Effective Date.
4.4    Minutes. The JRC shall keep accurate minutes of its deliberations which
shall record all proposed decisions and all actions recommended or taken. The
Secretary of the JRC (as appointed by the members of the JRC) shall be
responsible for the preparation of draft minutes. Draft minutes shall be sent to
all members of the JRC within five (5) working days after each meeting and shall
be approved, if appropriate, at the next meeting. All records of the JRC shall
at all times be available to both Array and Loxo.
4.5    Decision Making. Decisions of the JRC shall be made by majority vote. In
the event that the votes required to approve a decision cannot be reached within
the JRC, then Loxo shall have the deciding vote; provided, however, that Loxo
shall not have the right to cast the deciding vote in any manner that would (i)
cause Array to violate any obligation or agreement it may have with any Third
Party, or (ii) unilaterally impose on Array any financial obligation that is
beyond the scope of Array’s obligations under this Agreement.
ARTICLE 5    
LICENSES
5.1    Commercial Licenses.
5.1.1    License to Clinical Candidates and Corresponding Products. Subject to
the terms and conditions of this Agreement, Array hereby grants to Loxo an
exclusive (even as to Array) license, with the right to grant and authorize
sublicenses (through multiple tiers), under the Array Technology and Array’s
interest in the applicable Collaboration Technology, to make, have made, use,
offer for sale, sell, import, export and otherwise exploit Active Compounds,
Clinical Candidates, Lead Compounds and Products for use in the Field and in the
Territory.
5.1.2    Marketing Rights. Loxo shall have the exclusive right to market, sell
and distribute Products in the Field and in the Territory. In exercising such
rights, Loxo may select trademarks for such Products, and Loxo shall own all
right, title or interest in such trademarks (subject to any pre-existing rights
of Array or Third Parties).
5.2    No Implied Licenses. Only the licenses granted pursuant to the express
terms of this Agreement shall be of any legal force or effect. No other license
or rights shall be created by implication, estoppel or otherwise.

-10-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



5.3    Target Exclusivity. Except to the extent required for Array to fulfill
its obligations under this Agreement, with respect to each Target and [*], for
as long as Loxo (or a sublicensee or other Third Party on Loxo’s behalf) (a) has
an active research and/or development program for such Target or [*], where such
program could result in Array accruing milestone payments and royalties; or
(b) is commercializing a Product for such Target or [*], Array shall not
conduct, participate in, license or fund, directly or indirectly, alone or with
any Affiliate or Third Party, research or development with respect to, or
manufacturing or commercialization of, a product comprising a small molecule
that, as a primary mechanism of action for therapeutic or prophylactic effect,
binds to and modulates the activity of such Target or binds to modulates [*].
For clarity, nothing in this Section 4.3 shall be deemed to prohibit Array from
researching, developing, commercializing or otherwise exploiting a molecule that
[*] with at least [*] times the inhibitory activity that such molecule has
against [*].
Notwithstanding the foregoing provision of this Section 4.3, in the event of a
Change of Control (as defined below) of Array, the provisions of this Section
4.3 shall not apply to any active research or development program that a portion
of the surviving entity that was not Array (prior to the Change of Control) had
ongoing as of immediately prior to the date of such Change of Control. For
purposes of this Section 4.3, a “Change of Control” shall mean the merger,
consolidation, sale of substantially all of Array’s assets or similar
transaction or series of transactions, as a result of which Array’s shareholders
before such transaction or series of transactions own less than fifty percent
(50%) of the total number of voting securities of the surviving entity
immediately after such transaction or series of transactions. For clarity, if as
a result of any such Change of Control, Array exists as a wholly owned
subsidiary of a parent, then the provisions of this Section 4.3 shall continue
to apply to Array as the surviving entity, but not to such parent.
Notwithstanding the foregoing, Array (or its successor) shall not use any
information or materials (including without limitation Compounds) resulting from
the Discovery Program with any such pre-existing research or development
program.
ARTICLE 6    
PAYMENTS
6.1    Equity. On the Effective Date, concurrently with execution of this
Agreement, Loxo shall issue Array shares of Series A-1 Preferred Stock
representing [*] of Loxo’s outstanding capitalization on the Effective Date, as
further provided and on the terms and conditions set forth in a Series A and A-1
Preferred Stock Purchase Agreement.
6.2    Discovery Program Funding.
6.2.1    Research Phase Payment Schedule. During the Discovery Program Term,
Loxo agrees to pay Array research funding for the conduct of the Discovery
Program monthly, in advance, the sum of [*]. Such payments shall cover cover (i)
FTE expenses used in the Discovery Program, (ii) all incidental materials and
resources for the conduct of the Discovery Program, and (iii) CMC activities
directed to, and the manufacture of, clinical supply of the [*] Lead Compound
and one (1) Lead Compound for one (1) Target (selected by

-11-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



Loxo), and if the Discovery Program Term is extended then also for one
additional Lead Compound to another Target (selected by Loxo). The initial
payment shall be made before the date Array FTEs are first deployed in
accordance with the Discovery Plan, and subsequent payments shall be made before
the first day of each calendar month thereafter. Beginning with the later of (a)
the [*] of the Discovery Program Term, or (b) [*] after the first Lead Compound
directed to [*] has been identified, payments under this Section 5.2.1 shall
increase to [*]. Such payments are non-creditable and non-refundable.
6.2.2    Non-FTE Costs. All other costs and research requirements associated
with the Discovery Program that are not within the scope of the Discovery Plan
shall be borne by Loxo, including the costs of GLP toxicology studies. If the
JRC specifically requests, as confirmed by Loxo in writing or in the written
Discovery Plan approved by the JRC, that Array conduct and fund a research
activity at an external center, Array’s out-of-pocket external costs incurred by
Array in following such request shall be reimbursed at Array’s cost. Loxo shall
reimburse all non-FTE costs incurred by Array withing thirty (30) days after
receipt of an invoice therefor.
6.2.3    No Withholding. All amounts paid by Loxo to Array pursuant to this
Section 5.1 shall be made without withholding for taxes or any other charge.
6.3    Milestones.
6.3.1    Target Milestones. With respect to Active Compounds directed to a
Target, Loxo shall pay Array the following payments on the first achievement by
Loxo or an Affiliate or a sublicensee of Loxo of the following milestone events,
with such payments due within thirty (30) days after applicable event occurs.
Each payment shall be due once per Target, regardless of how many times the
event may occur:


Clinical and Regulatory Milestone Event
Milestone Payment
1. [*]
$[*]
2. [*]
$[*]
3. [*]
$[*]
4. [*]
$[*]
5. [*]
$[*]
[*]
$[*]
[*]
$[*]
[*]
$[*]
[*]
$[*]
[*]
$[*]
[*]
$[*]


-12-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



6.3.2    [*] Milestones. With respect to Active Compounds directed to [*], Loxo
shall pay Array the following payments on the achievement by Loxo or an
Affiliate or a sublicensee of Loxo of the first to occur of the following
milestone events, with such payments due within thirty (30) days after the
applicable event occurs. Each payment shall be due once with respect to [*],
regardless of how many times the event may occur:


Clinical and Regulatory Milestone Event
Milestone Payment
1. [*]
$[*]
2. [*]
$[*]
3. [*] 
$[*]
[*]
$[*]
[*]
$[*]
[*]
$[*]
[*]
$[*]
[*]
$[*]
[*]
$[*]
[*]
$[*]

6.3.3    For purposes of Section 5.3.1 or 5.3.2 above:
(e)    If a subsequent numbered milestone is achieved under either, each prior
numbered milestone ("prior" and "subsequent" referring to a lower number in the
tables above, e.g., milestone 2 being "prior" to milestone 3), then all such
prior milestones shall be deemed achieved upon achievement of the subsequent
milestone.
(f)    “Initiation” of a particular clinical trial shall mean enrollment of the
first patient in such trial.
(g)    “First Commercial Sale” shall mean, with respect to a Product in a
particular country, the first bona fide commercial sale of such Product by or
under authority of Loxo, its Affiliates or sublicensees following receipt of
authorization of the relevant governmental entity to sell such Product in such
country. It is understood that the Europe milestone shall be paid upon the First
Commercial Sale of a Product in any country that is a member of the European
Union either (i) as of the Effective Date, or (ii) as of the date of the First
Commercial Sale in such country.
6.4    Earned Royalties For Products.
6.4.1    Loxo shall pay Array (a) a royalty of [*] on worldwide Net Sales of
Products directed to [*], and (b) a royalty of [*] on worldwide Net Sales of
Products directed to Targets. With respect to the royalty described in clause
(b) for a Product directed to a Target, Loxo shall have the right to credit the
[*] Milestone payment against royalties on sales of

-13-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



Products directed to such Target. Royalties payable under this Section 5.4 shall
be paid on a country‑by-country basis from the date of the first commercial sale
of each Product with respect to which royalty payments are due until the later
of (i) the [*] anniversary of the first commercial sale of the Product in such
country, and (ii) the expiration date in such country of the last to expire of
any patent within the Array Technology or the Collaboration Technology that
includes at least one Valid Claim covering the manufacture, use or sale of such
Product in such country. Only one royalty shall be paid to Array with respect to
a particular Product subject to royalties under this Section, without regard to
whether more than one issued and unexpired claim of a Patent within the Array
Technology or Collaboration Technology is applicable to such Product.
6.4.2    If it becomes necessary for Loxo, its Affiliates or sublicensees to
obtain a license under a valid, issued patent of a Third Party, where such
patent covers the composition, use or all practical methods of synthesis of an
Active Compound comprising a Product, and such patent would necessarily be
infringed by the development or sale of such Product (but not, for example, by
reason of its formulation or method of manufacture except as noted above), and
(ii) Loxo, its Affiliates or sublicensees must pay such Third Party for such
license a royalty on sales of such Product, then Loxo shall have the right to
credit [*] of such Third Party royalty payments against the royalties owing to
Array under Section 5.4.1 with respect to sales of such Product; provided,
however, that Loxo shall not reduce the amount of the royalties paid to Array
under Section 5.4.1 by reason of this Section, after giving effect to any other
adjustment or credit under this Agreement, to less than [*] of the royalties
that would otherwise be due under Section 5.4.1. Such credit shall not be
available in any country in the event the patents of such Third Party for which
such obligations have been incurred are held invalid or unenforceable in such
country.
6.4.3    If competition occurs in any country or countries between a Product
being marketed and sold under this Agreement by Loxo, its Affiliates or
sublicensees and any Generic Product (as defined below) being marketed and sold
by any Third Party (other than a Loxo Affiliate or sublicensee), and for so long
as such Generic Product is being marketed and sold in such country or countries
of the Territory, and sales of such Generic Product equal at least [*] of the
total combined sales of such Generic Product and the Product in the particular
country in any calendar year, the royalty rates payable by Loxo to Array under
this Section 5.4 in respect of such country or countries shall be reduced by
[*]. Loxo shall give Array written notice of such competition with suitable and
reasonable supporting documentation. Any reduction in the payment due from Loxo
as a result of such Third Party competition shall apply from the date of notice
by Loxo to Array of such competition and shall be available to Loxo only for so
long as the circumstances and conditions described above continue to exist, and
shall only apply to royalties due on Net Sales of the particular Product in the
particular country. A “Generic Product” shall mean a true generic product, i.e.,
a non-proprietary product containing the Compound being sold hereunder in such
country or countries and that: (a) is substantially identical to the Product;
(b) obtained marketing approval solely by means of an Abbreviated New Drug
Application filing or a similar procedure for establishing equivalence

-14-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



to such Product that does not require clinical testing; and (c) is legally
marketed in such country by an entity other than Loxo, its Affiliates or its
sublicensees.
It is understood that, if Net Sales of a Product in a country are affected by
sales of a Generic Product, Array will be negatively impacted by lower royalties
due to lower Net Sales. Consequently, the Parties acknowledge that
Sections 5.4.3 is intended only to avoid a disproportionate hardship on Loxo in
the event described herein. Accordingly, the royalties due to Array with respect
to Net Sales of a Product in a particular country shall only be reduced if Net
Sales and gross margins of such Product in such country have been substantially
impaired by reason of sales of a Generic Product in such country, and the
royalties due to Array under Section 5.4.1 would create an unfair economic
balance between Loxo and Array with respect to the further commercialization of
such Licensed Product in such country without a reduction under this
Section 5.4.3. Accordingly, (i) before any reduction of royalties under this
Section 5.4.3 shall take effect, Loxo shall consult with Array as to measures
that can reasonably be taken to avoid the impairment of such Net Sales or
margins in such country, and (ii) reduction of royalties under this
Section 5.4.3 shall continue only if Loxo reasonably initiates and continues to
progress such measures to avoid impairment; and (iii) any reduction of royalties
under this Section 5.4.3 shall continue only if Loxo continues to pursue all
reasonably available legal measures that could prevent or mitigate Generic
Product sales or impairment, including the enforcement of any Patents that could
cover the manufacture, sale, use or importation of a Generic Product, directly
or indirectly, and the enforcement of any applicable law or regulation that
could affect the sales of such Generic Product.
ARTICLE 7    
PAYMENTS; RECORDS
7.1    Payment Method. All payments due under this Agreement shall be made from
a bank located in the United States by bank wire transfer in immediately
available funds to a bank account designated by Array. All payments hereunder
shall be made in U.S. dollars. In the event that the due date of any payment
subject to Article 5 hereof is a Saturday, Sunday or national holiday, such
payment may be paid on the following business day. Any payments that are not
paid on the date such payments are due under this Agreement shall bear interest
to the extent permitted by applicable law at the prime rate as reported by the
Wall Street Journal on the date such payment is due, plus an additional [*],
calculated on the number of days such payment is delinquent.
7.2    Taxes. If laws or regulations require that taxes be withheld from any
amounts payable hereunder, Loxo will: (a) deduct those taxes from the otherwise
remittable payment; (b) timely pay the taxes to the proper taxing authority; and
(c) notify Array and promptly furnish Array with copies of any documentation
evidencing such withholding.
7.3    Royalty Payments and Reports. Royalty payments under this Agreement with
respect to Net Sales of Product in a given calendar quarter shall be made to the
Array or its designee quarterly within sixty (60) days following the applicable
calendar quarter. Each royalty payment shall be accompanied by a report
detailing, on a country-by-country basis for all Net Sales of Product by or
under authority of the Loxo during the relevant three (3) month period:
(i) units of

-15-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



Product sold, (ii) gross sales of the Product, (iii) calculation of the Net
Sales (and deductions utilized in determining Net Sales), and (iv) all other
calculations made in determining the applicable royalties payable on such Net
Sales.
7.4    Books and Records; Accounting and Audits. Loxo shall maintain complete
and accurate books and records, in accordance with GAAP, which are relevant to,
as applicable, the calculation of Net Sales and royalty payments owing
hereunder. Array shall maintain complete and accurate books and records, in
accordanc with GAAP, which are relevant to, as applicable, all costs or expenses
to be reimbursed by Loxo under this Agreement, which books and records shall be
sufficient in detail to verify all reimbursed amounts hereunder. A Party (the
“Auditing Party”) shall have the right, at its own expense and not more than
once in any calendar year during the Term of this Agreement, to have an
independent, certified public accountant, selected by the Auditing Party, and
under an obligation of confidence, audit the books and records of the other
Party (the “Audited Party”) in the location(s) where such books and records are
maintained upon reasonable notice (which shall be no less than fifteen (15)
business days prior written notice) and during regular business hours, and for
the sole purpose of verifying the basis and accuracy of the payments required
and made under this Agreement or the work completed and amounts to be
reimbursed, as applicable. The report and communication of such accountant with
respect to such an audit shall be limited to a certificate stating whether any,
as applicable, report made or reimbursement or other payment submitted during
such period is accurate or inaccurate and, if a discrepancy is identified, shall
also indicate the amount and if applicable, with respect to any report, the
nature, of any discrepancy, and the correct information (with respect to the
applicable period). Such accountant shall provide Array and Loxo with a copy of
each such report simultaneously. Should the audit lead to the discovery of a
discrepancy: (i) to the Auditing Party’s detriment, the Audited Party shall pay
to the Auditing Party the amount of the discrepancy within thirty (30) days of
the Audited Party’s receipt of the report; or (ii) to the Audited Party’s
detriment, the Audited Party may, as applicable, credit the amount of the
discrepancy against future payments payable to the Auditing Party under this
Agreement, and if there are no such payments payable, then the Auditing Party
shall pay to the Audited Party the amount of the discrepancy within thirty (30)
days of the Auditing Party’s receipt of the report. Additionally, in the event
that the discrepancy is to the Auditing Party’s detriment and is greater than
[*] of the amount due for such audited period, then the Audited Party shall pay
or reimburse the reasonable cost charged by such accountant for such audit. Once
the Auditing Party has conducted an audit permitted by this Section 6.4 in
respect of any period, it may not re-inspect the Audited Party’s books and
records in respect of such period, unless a subsequent audit of a separate
reporting period uncovers fraud on the part of the Audited Party that is
reasonably expected to have been occurring during the prior audited period. For
clarity, however, if a discrepancy is identified by the accountant during the
course of an audit and the Parties do not agree upon a resolution of such
discrepancy, then the Auditing Party’s accountant may re-inspect the books and
records to the extent reasonably relevant to resolving such discrepancy.
Notwithstanding anything herein to the contrary, upon the expiration of three
(3) years following the end of any calendar year, the right to audit, the books
and records for such calendar year shall expire and such Party shall be released
from any liability or accountability with respect to payments or FTE work
performed as reflected in such books of such Party for such calendar year
(including, for clarity, with respect to the calculation of royalties payable
with respect to each such calendar year). The Parties shall no longer be
required to retain

-16-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



such books and records for any calendar year after the expiration of the third
(3rd) calendar year following such calendar year.
7.5    Blocked Currency. If at any time legal restrictions in the Territory
prevent the prompt remittance of any payments with respect to sales therein,
Loxo shall have the right and option to make such payments by depositing the
amount thereof in local currency to Array account in a bank or depository in the
Territory.
7.6    Confidentiality. Each Party shall treat all financial information of the
other Party that is subject to review under this Article 6 of this Agreement
(including all royalty reports) as such other Party’s Confidential Information.
ARTICLE 8    
DUE DILIGENCE
Loxo shall use diligent efforts to develop and seek marketing approval in the
U.S., France, Germany, Italy, Spain, the United Kingdom or Japan for a Product
and following receipt of such approval to commercialize such Product in the U.S.
France, Germany, Italy, Spain, the United Kingdom or Japan, consistent with the
practice of Loxo in pursuing the research, development, commercialization, and
marketing of pharmaceutical products of its own development and of similar
commercial value potential.
ARTICLE 9    
INTELLECTUAL PROPERTY
9.1    Ownership of Inventions; Disclosure.
9.1.4    Ownership. Title to all inventions and other intellectual property made
by employees of Array in the course of performing, or in connection with, the
Discovery Program shall be owned by Array; title to all inventions and other
intellectual property made by employees of Loxo in the course of performing, or
in connection with, the Discovery Program shall be owned by Loxo; title to all
inventions and other intellectual property made jointly by employees of Loxo and
Array in the course of performing, or in connection with, the Discovery Program
shall be owned jointly by Loxo and Array. Inventorship of inventions and other
intellectual property made pursuant to this Agreement shall be determined in
accordance with the patent laws of the United States. Except as expressly
provided in this Agreement, neither Party shall have any obligation to account
to the other for profits, or to obtain any approval of the other Party to
license or exploit patented jointly-owned subject matter, by reason of joint
ownership thereof, and each Party hereby waives any right it may have under the
laws of any jurisdiction to require any such consent or accounting.
9.1.5    Disclosure of Inventions. Each Party shall promptly disclose to the
other any inventions made in connection with this Agreement.

-17-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



9.2    Patent Prosecution.
9.2.2    Collaboration Patents and [*] Patents. Loxo shall be responsible, at
its expense, and shall have the exclusive right for (i) preparing, filing,
prosecuting and maintaining (a) patent applications and patents directed to
Collaboration Technology comprising Active Compounds and/or Clinical Candidates,
pharmaceutical compositions containing an Active Compound and/or a Clinical
Candidate, and methods of using any of the foregoing, and (b) patent
applications and patents listed in Exhibit A (the “[*] Patents”), and (ii) for
conducting any interferences, re-examinations, reissues and oppositions relating
thereto. Loxo may elect, at its sole discretion, to discontinue prosecution of
any such patent applications and/or not to file or conduct any further
activities with respect to such patent applications or patents. Loxo shall keep
Array reasonably informed with respect to (i) the issuance of patents filed by
Loxo pursuant to this Section 8.2.1 and (ii) the abandonment of any patent or
patent application maintained by Loxo pursuant to this Section 8.2.1. Without
limiting the foregoing, Loxo will will (i) provide Array with copies of and an
opportunity to review and comment upon the text of the applications relating to
the [*] Patents at least thirty (30) days before filing, except for urgent
responses in which case Loxo will provide a reasonable amount of time based on
the circumstance; (ii) provide Array with a copy of each submission made to and
document received from a patent authority, court or other tribunal regarding any
[*] Patent reasonably promptly after making such filing or receiving such
document, including a copy of each application for each [*] Patent as filed
together with notice of its filing date and application number; (iii) keep Array
advised of the status of all material communications, actual and prospective
filings or submissions regarding the [*] Patents, and will give Array copies of
and an opportunity to review and comment on any such material communications,
filings and submissions proposed to be sent to any patent authority or judicial
body; and (iv) consider in good faith Array’s comments on the communications,
filings and submissions for the [*] Patents.
9.2.3    Other Technology. Except as provided in Section 8.2.1, each Party shall
be responsible, at its own expense and in its sole discretion, for preparing,
filing, prosecuting and maintaining, in such countries as it deems appropriate,
any and all patent applications and patents directed to inventions owned or
controlled by such Party and conducting any interferences, re-examinations,
reissues and oppositions relating to such patent applications and patents.
9.2.4    Cooperation. Array shall reasonably cooperate with and assist Loxo in
connection with the activities of Loxo under Section 8.2.1 upon the reasonable
request of Loxo, including without limitation by making scientists and
scientific records reasonably available to Loxo and the execution of all such
documents and instruments and the performance of such acts as may be reasonably
necessary in order to permit Loxo to continue any filing, prosecution,
maintenance or extension of such patents and patent applications. Loxo shall
reimburse Array for Array’s out of pocket expenses incurred in connection with
this Section 8.2.3.

-18-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



9.3    Enforcement and Defense.
9.3.1    Notice. Each Party shall promptly notify the other of any knowledge it
acquires of any potential infringement of the Collaboration Technology or the
Array Technology with respect to a compound directed to a Target or [*], in each
case by a Third Party.
9.3.2    If (i) any patent within the Collaboration Technology or a [*] Patent
is infringed by a Third Party in any country in the Territory in connection with
the manufacture, use, sale, offer for sale or importation of a product the same
as or substantially similar to an Active Compound or a compound that is directed
against a Target or [*] in the Field in such country, or (ii) any patent within
the Array Technology other than a [*] Patent is infringed by a Third Party in
any country in the Territory in connection with the manufacture, use, sale,
offer for sale or importation of a product the same as or substantially similar
to an Active Compound contained in a Product, then Loxo shall have the primary
right, but not the obligation, to institute, prosecute, and control any action
or proceeding with respect to such infringement of such Patent, by counsel of
its own choice, and Array shall have the right, at its own expense, to be
represented in that action by counsel of its own choice. If Loxo fails to bring
an action or proceeding within a period of one hundred twenty (120) days after a
request by Array to do so, Array shall have the right to bring and control any
such action by counsel of its own choice, and Loxo shall have the right to be
represented in any such action by counsel of its own choice at its own expense.
9.3.3    If one Party brings an action or proceeding in accordance with
Section 8.3.2, the second Party agrees to be joined as a party plaintiff if
necessary and to give the first Party reasonable assistance and authority to
file and prosecute the suit. The costs and expenses of the Party bringing suit
under this Section shall be borne by such Party, and any damages or other
monetary awards recovered shall be shared as follows: The amount of such
recovery actually received by the Party controlling such action shall first be
applied to the out-of-pocket costs of such action by both Parties, and then
(i) if Loxo is the Party that brings such action or proceeding, then Array shall
be paid an amount equal to the royalties, if any, that would have been due upon
sales of the infringing product as if such infringing sales had been Net Sales
of a Product sold by or under the authority of Loxo, and the remaining portion
of such recovery shall be paid to Loxo, or (ii) if Array is the Party that
brings such action or proceeding, then the remaining portion of such recovery
shall be shared as follows: Loxo shall receive 20% and Array shall retain 80%. A
settlement or consent judgment or other voluntary final disposition of a suit
under this Section 8.3 may be entered into without the consent of the Party not
bringing the suit. Neither Party shall, however, have the right to enter into
any settlement or consent to any claim to the effect that the patent protection
offered under any part of the Collaboration Technology would be materially
negatively affected, without the consent of the other Party, such consent not to
be unreasonably withheld.
9.3.4    For any other infringement or declaratory judgment actions relating to
Collaboration Technology falling outside of the application of Section 8.3.2,
(i) Loxo shall

-19-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



have the sole right, but not the obligation, to take reasonable legal action
relating to any patent filed by Loxo pursuant to Section or 8.2.2, at its sole
cost and expense, and (ii) Array shall have the sole right, but not the
obligation, to take reasonable legal action relating to any patent filed by
Array pursuant to Section 8.2.2, at its sole cost and expense. Each Party agrees
to render such reasonable assistance as the enforcing Party may request, at the
enforcing Party’s expense, with respect to actions brought pursuant to this
Section 8.3.4. The costs in bringing any such action shall be paid by, and all
recoveries therefrom belong to, the Party bringing such action.
ARTICLE 10    
CONFIDENTIALITY
10.1    Confidential Information. Except as otherwise expressly provided herein,
the Parties agree that, for the term of this Agreement and for ten (10) years
thereafter, the receiving Party shall not, except as expressly provided in this
Article 9, disclose to any Third Party any Confidential Information furnished to
it by the disclosing Party hereto pursuant to this Agreement, or any results of
the Discovery Program (“Results”). For purposes of this Agreement, “Confidential
Information” shall mean any information, samples or other materials, which if
disclosed in tangible form is marked “confidential” or with other similar
designation to indicate its confidential or proprietary nature, or, if disclosed
orally, is indicated orally to be confidential or proprietary at the time of
such disclosure and is confirmed in writing as confidential or proprietary
within forty-five (45) days after such disclosure. Notwithstanding the
foregoing, Confidential Information shall not include any information that can
be established by the receiving Party by competent proof that such information:
(a)    was already known to the receiving Party, other than under an obligation
of confidentiality, at the time of disclosure;
(b)    was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;
(c)    became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;
(d)    was independently developed by the receiving Party as demonstrated by
documented evidence prepared contemporaneously with such independent
development; or
(e)    was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the disclosing Party
not to disclose such information to others.
Notwithstanding anything to the contrary in this Section 9.1, and for the
purposes of clarity, the identity of the Targets and the results of the
Discovery Program specifically related to Active Compounds, Clinical Candidates,
Lead Compounds and Products shall be deemed Confidential

-20-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



Information of Loxo. The identity of the Targets and such Discovery Program
results may not be disclosed by Array to any Third Party for so long as the
identity of such Target or such results remains Confidential Information.
10.2    Permitted Use and Disclosures. Each Party hereto may use or disclose
Confidential Information disclosed to it by the other Party or Results to the
extent such use or disclosure is reasonably necessary and permitted in the
exercise of the rights granted hereunder (including without limitation Loxo’s
development and commercialization of Products) and in filing or prosecuting
patent applications, prosecuting or defending litigation, complying with
applicable governmental laws, regulations or court order or otherwise submitting
information to tax or other governmental authorities, conducting clinical
trials, or making a permitted sublicense or otherwise exercising license rights
expressly granted by the other Party to it pursuant to the terms of this
Agreement, provided that if a Party is required by governmental authority to
make any such disclosure, other than pursuant to a confidentiality agreement, it
will give reasonable advance notice to the other Party of such disclosure and,
save to the extent inappropriate in the case of patent applications, will use
its reasonable efforts to secure confidential treatment of such information in
consultation with the other Party prior to its disclosure (whether through
protective orders or otherwise) and disclose only the minimum necessary to
comply with such requirements.
10.3    Termination of Prior Agreement. This Agreement supersedes the
Confidentiality Agreement between the Parties dated March 26, 2013. All
information exchanged between the Parties under that the Confidentiality
Agreement shall be deemed Confidential Information and shall be subject to the
terms of this Article 9.
10.4    Nondisclosure of Terms. Each of the Parties hereto agrees not to
disclose the terms of this Agreement to any Third Party without the prior
written consent of the other Party hereto, which consent shall not be
unreasonably withheld, except to such Party’s attorneys, advisors, investors,
potential investors and other similarly situated Third Parties, and in the case
of Loxo to actual or prospective collaborators or licensees, in each case on a
need to know basis under circumstances that reasonably ensure the
confidentiality thereof, or to the extent required by law.
10.5    Publications. Each Party shall submit any proposed publication
containing Confidential Information to the other Party at least thirty (30) days
in advance to allow that Party to review such planned public disclosure. The
reviewing Party will promptly review such proposed publication and make any
objections that it may have to the publication of Confidential Information of
the reviewing Party contained therein. Should the reviewing Party make an
objection to the publication of any such Confidential Information, then the
Parties shall discuss the advantages and disadvantages of publishing such
Confidential Information. If the Parties are unable to agree on whether to
publish the same, the respective Chief Executive Officers of Array and Loxo
shall reasonably agree on the extent to which the publication of such
Confidential Information shall be made.
ARTICLE 11    
REPRESENTATIONS AND WARRANTIES

-21-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



11.1    Loxo. Loxo represents and warrants that: (i) it has the legal power,
authority and right to enter into this Agreement and to fully perform all of its
obligations hereunder; (ii) this Agreement is a legal and valid obligation
binding upon it and enforceable in accordance with its terms; (iii) the
performance of its obligations hereunder do not conflict with, violate or breach
or constitute a default or require any consent under, any contractual
obligations of Loxo; and (iv) as of the Effective Date there is no claim or
demand of any Third Party pertaining to, or any proceeding that is pending or,
to the knowledge of Loxo, threatened, that challenges the rights of Loxo to use
the Targets or to conduct the Discovery Program.
11.2    Array. Array represents and warrants that: (i) it has the legal power,
authority and right to enter into this Agreement and to fully perform all of its
obligations hereunder; (ii) this Agreement is a legal and valid obligation
binding upon it and enforceable in accordance with its terms; (iii) the
performance of its obligations and the grant of rights hereunder do not conflict
with, violate or breach or constitute a default or require any consent under,
any contractual obligations of Array; (iv) as of the Effective Date, other than
those it has disclosed to Loxo in writing, Array is not aware of any Third Party
patent, patent applicaton or other intellectual property rights that would be
infringed by the making, using, selling, offering for sale or importing any of
the existing Active Compounds to [*] or by the practice of the methods and
processes (or results thereof) to be used by Array in connection with the
Development Program; (v) as of the Effective Date, all Array Technology owned by
Array necessary to to make, have made, use, offer for sale, sell, import, export
and otherwise exploit Active Compounds, Clinical Candidates, Lead Compounds and
Products for use in the Field and in the Territory is Controlled by Array, and
(vi) Exhibit C fully and correctly identifies all chemical entities that Array
made and tested against [*] in the course of Array’s [*] prior the Effective
Date.
11.3    Disclaimer. Loxo and Array specifically disclaim any guarantee that the
Discovery Program will be successful, in whole or in part. Provided that the
Parties perform their obligations under this Agreement and the Discovery Plan,
the failure of the Parties to successfully develop, Active Compounds, Clinical
Candidates and/or Products will not constitute a breach of any representation or
warranty or other obligation under this Agreement. EXCEPT AS OTHERWISE EXPRESSLY
SET FORTH IN THIS AGREEMENT, ARRAY AND LOXO MAKE NO REPRESENTATIONS AND EXTEND
NO WARRANTIES OR CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT
TO THE ARRAY TECHNOLOGY, COLLABORATION TECHNOLOGY, LIBRARY COMPOUNDS, ACTIVE
COMPOUNDS, CLINICAL CANDIDATES, INFORMATION DISCLOSED HEREUNDER OR PRODUCTS
INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, VALIDITY OF ANY COLLABORATION TECHNOLOGY, PATENTED OR
UNPATENTED, OR NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES.
ARTICLE 12    
INDEMNIFICATION

-22-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



12.1    Loxo. Loxo agrees to indemnify, defend and hold Array and its Affiliates
and their respective directors, officers, employees, agents and their respective
successors, heirs and assigns (the “Array Indemnitees”) harmless from and
against any losses, costs, claims, damages, liabilities or expense (including
reasonable attorneys’ and professional fees and other expenses of litigation)
(collectively, “Liabilities”) arising, directly or indirectly out of or in
connection with Third Party claims, suits, actions, demands or judgments,
relating to (i) personal injury or death resulting from any Active Compound,
Clinical Candidates or Product developed, manufactured, used, sold or otherwise
distributed by or on behalf of Loxo, its Affiliates, sublicensees or other
designees; and (ii) any breach by Loxo of the representations and warranties
made in this Agreement, except, in each case, to the extent such Liabilities
result from the gross negligence or intentional misconduct of Array.
12.2    Array. Array agrees to indemnify, defend and hold Loxo and its
Affiliates and their respective directors, officers, employees, agents and their
respective successors, heirs and assigns (the “Loxo Indemnitees”) harmless from
and against any losses, costs, claims, damages, liabilities or expense
(including reasonable attorneys’ and professional fees and other expenses of
litigation) (collectively, “Liabilities”) arising, directly or indirectly out of
or in connection with Third Party claims, suits, actions, demands or judgments,
relating to any breach by Array of its representations and warranties made in
this Agreement, except to the extent such Liabilities result from the gross
negligence or intentional misconduct of Loxo.
12.3    Indemnification Procedure. A Party that intends to claim indemnification
(the “Indemnitee”) under this Article 11 shall promptly notify the other Party
(the “Indemnitor”) in writing of any claim, complaint, suit, proceeding or cause
of action with respect to which the Indemnitee intends to claim such
indemnification (for purposes of this Section 11.3, each a “Claim”), and the
Indemnitor shall have sole control of the defense and/or settlement thereof;
provided that the Indemnitee shall have the right to participate, at its own
expense, with counsel of its own choosing in the defense and/or settlement of
such Claim. The indemnification obligations of the Parties under this Article 11
shall not apply to amounts paid in settlement of any Claim if such settlement is
effected without the consent of the Indemnitor, which consent shall not be
withheld or delayed unreasonably. The failure to deliver written notice to the
Indemnitor within a reasonable time after the commencement of any such Claim, if
prejudicial to its ability to defend such action, shall relieve such Indemnitor
of any liability to the Indemnitee under this Article 11, but the omission so to
deliver written notice to the Indemnitor shall not relieve the Indemnitor of any
liability to any Indemnitee otherwise than under this Article 11. The Indemnitee
under this Article 11, and its employees, at the Indemnitor's request and
expense, shall provide full information and reasonable assistance to Indemnitor
and its legal representatives with respect to such Claims covered by this
indemnification. It is understood that only Loxo or its permitted assignee may
claim indemnity under this Article 11 (on its own behalf or on behalf of a Loxo
Indemnitee), and other Loxo Indemnitees may not directly claim indemnity
hereunder. Likewise, it is understood that only Array may claim indemnity under
this Article 11 (on its own behalf or on behalf of an Array Indemnitee), and
other Array Indemnitees may not directly claim indemnity hereunder.

-23-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



ARTICLE 13    
TERM AND TERMINATION
13.1    Term. Unless earlier terminated, the Agreement will continue in full
force and effect, on a Product-by-Product and country‑by-country basis until the
date no further payments are due under Article 5 above. Following the expiration
of this Agreement Loxo shall have a perpetual, fully paid-up, non-exclusive
license under the Array Technology and Collaboration Technology to conduct
research and to develop, make, have made, use, sell, offer for sale and import
Products in the Territory for use in the Field.
13.2    Termination for Breach. Subject to the provisions of this Section 12.2,
either Party may terminate the Discovery Program and this Agreement in the event
the other Party hereto shall have materially breached or defaulted in the
performance of any of its material obligations hereunder, and such default shall
have continued for sixty (60) days after written notice thereof was provided to
the breaching party by the non-breaching party. Any termination shall become
effective at the end of such sixty (60) day period unless the breaching party
has cured any such breach or default prior to the expiration of the sixty (60)
day period. Provided that Loxo is reasonably able to pay its debts as they are
due, Array shall not have the right to terminate this Agreement after the
Discovery Program Term but shall have the right to seek monetary damages (but
not termination) for any breach of this Agreement by Loxo.
13.3    Failure to Issue Stock. If, within one (1) month after the Effective
Date, Loxo does not close the transaction and issue the shares specified in
Section 5.1 above, then Array may terminate this Agreement, immediately upon
notice.
13.4    Termination upon Notice.
13.4.1    Loxo Notice. Loxo may terminate this Agreement upon six (6) months
written notice to Array, provided that such notice is given after the date that
is one (1) year after the Effective Date.
13.4.2    Program-by-Program. In addition, Loxo may terminate the Discovery
Program with respect to either [*] or a Target (an “Abandoned Target”) by so
notifying Array, which termination shall be effective six (6) months after the
date of such notice; provided that such notice is given after the date that is
one (1) year after the Effective Date. If, as a result of such termination, all
Targets and [*] would become Abandoned Targets, then such termination shall be
deemed a termination of this Agreement in its entirety under Section 12.4.1
above. With respect to each Abandoned Target:
(a)    Array’s obligations to conduct further activities under the Development
Program with respect to such Abandoned Target shall terminate as of the
effective date of such termination; and
(b)    all licenses and rights to Loxo under Section 4.1 for Active Compounds
and Products directed to the Abandoned Target (i.e., [*] or the Target) shall
concurrently

-24-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



terminate, and Loxo and its Affiliates and sublicensees shall immediately cease
all manufacture, development and commercialization of Active Compounds and
Products directed to such Abandoned Target; and
(c)    subject to the terms and conditions of this Section 12.4.2(c), Array
shall have (and Loxo agrees to grant and hereby grants to Array) an irrevocable,
exclusive, worldwide license, with the right to grant and authorize sublicenses,
under Loxo’s interest in the Collaboration Technology, including the
Collaboration Technology Patents, to make, have made, use, sell, offer to sell
and import Active Compounds and Products directed to such Abandoned Target; and
(d)    Array shall have the sole right to prosecute and maintain, and to
enforce, all Collaboration Technology Patents to the extent claiming Active
Compounds to such Abandoned Target.
13.5    Effect of Breach or Termination.
13.5.1    Accrued Rights and Obligations. Termination of this Agreement for any
reason shall not release either Party hereto from any liability which, at the
time of such termination, has already accrued to the other Party or which is
attributable to a period prior to such termination nor preclude either Party
from pursuing any rights and remedies it may have hereunder or at law or in
equity with respect to any breach of this Agreement.
13.5.2    Return of Materials. Upon any termination of this Agreement, Loxo and
Array shall promptly return to the other all Confidential Information
(including, without limitation, all Know-How) received from the other Party,
except one copy of which may be retained for archival purposes.
13.5.3    Effect of Termination by Loxo Without Cause. If Loxo terminates this
Agreement without cause pursuant to Section 12.4.1, then:
(a)    all licenses and rights to Loxo under Section 4.1 shall concurrently
terminate; and
(b)    subject to the terms and conditions of this Section 12.5.3(b), Array
shall have (and Loxo agrees to grant and hereby grants to Array) an irrevocable,
exclusive, worldwide license, with the right to grant and authorize sublicenses,
under Loxo’s interest in the Collaboration Technology, including the
Collaboration Technology Patents, to make, have made, use, sell, offer to sell
and import Active Compounds and Products; and
(c)    Array shall have the sole right to prosecute and maintain, and to
enforce, all Collaboration Technology Patents.
13.5.4    Effect of Termination by Loxo With Cause. If Loxo terminates this
Agreement with cause pursuant to Section 12.2, then:

-25-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



(a)    the licenses and rights to Loxo under Section 4.1 shall continue; and
(b)    Loxo’s milestones and royalty obligations under Sections 5.3 and 5.4
shall continue; and
(c)    Loxo shall continue to have the sole right to prosecute and maintain, and
to enforce, the Collaboration Patents and Array Patents as set forth in
Sections 8.2 and 8.3.
13.6    Survival Sections. Sections 4.2, 8.1.1, 12.5 and 12.6 and Articles 1, 6,
9, 11 and 13 shall survive the expiration or termination of this Agreement for
any reason.
13.7    Termination Not Sole Remedy. Termination is not the sole remedy under
this Agreement and, whether or not termination is effected, all other remedies
will remain available except as agreed to otherwise herein.
ARTICLE 14    
MISCELLANEOUS
14.1    Governing Laws. This Agreement and any dispute arising from the
construction, performance or breach hereof shall be governed by and construed,
and enforced in accordance with, the laws of the state of New York, without
reference to conflicts of laws principles.
14.2    Waiver. It is agreed that no waiver by either Party hereto of any breach
or default of any of the covenants or agreements herein set forth shall be
deemed a waiver as to any subsequent and/or similar breach or default.
14.3    Assignment. This Agreement shall not be assignable by either Party to
any Third Party hereto without the written consent of the other Party hereto,
and any attempted assignment shall be null and void. Notwithstanding the
foregoing, either Party may assign this Agreement, without such consent, to an
entity that acquires all or substantially all of the business or assets of such
Party to which this Agreement pertains, whether by merger, reorganization,
acquisition, sale, or otherwise; provided, however, that within thirty (30) days
of such an assignment, the assignee shall agree in writing to be bound by the
terms and conditions of this Agreement. This Agreement shall be binding upon and
accrue to the benefit any permitted assignee, and any such assignee shall agree
to perform the obligations of the assignor.
14.4    Independent Contractors. The relationship of the Parties hereto is that
of independent contractors. The Parties hereto are not deemed to be agents,
partners or joint venturers of the others for any purpose as a result of this
Agreement or the transactions contemplated thereby.
14.5    Compliance with Laws. In exercising their rights under this license, the
Parties shall fully comply in all material respects with the requirements of any
and all applicable laws, regulations, rules and orders of any governmental body
having jurisdiction over the exercise of rights under this license including,
without limitation, those applicable to the discovery,

-26-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



development, manufacture, distribution, import and export and sale of Products
pursuant to this Agreement.
14.6    Notices. All notices, requests and other communications hereunder shall
be in writing and shall be personally delivered or by registered or certified
mail, return receipt requested, postage prepaid, in each case to the respective
address specified below, or such other address as may be specified in writing to
the other Parties hereto and shall be deemed to have been given upon receipt:
If to Loxo:    Loxo Oncology, Inc.
c/o Aisling Capital
888 7th Avenue, 30th Floor
New York, New York 10106
Attention: Chief Executive Officer
Facsimile: (212) 651-6379
If to Array:    Array BioPharma Inc.
3200 Walnut Street
Boulder, CO 80301
Attention: Chief Operating Officer
Facsimile: (303) 381-6697
With a copy to:    Array BioPharma Corporation
3200 Walnut Street
Boulder, CO 80301
Attention: General Counsel
Facsimile: (303) 386-1290


14.7    Severability.  Each Party hereby agrees that it does not intend to
violate any public policy, statutory or common laws, rules, regulations, treaty
or decision of any government agency or executive body thereof of any country or
community or association of countries. Should one or more provisions of this
Agreement be or become invalid, the Parties hereto shall substitute, by mutual
consent, valid provisions for such invalid provisions which valid provisions in
their economic effect are sufficiently similar to the invalid provisions that it
can be reasonably assumed that the Parties would have entered into this
Agreement with such valid provisions. In case such valid provisions cannot be
agreed upon, the invalidity of one or several provisions of its Agreement shall
not affect the validity of this Agreement as a whole, unless the invalid
provisions are of such essential importance to this Agreement that it is to be
reasonably assumed that the Parties would not have entered into this Agreement
without the invalid provisions. In the event a Party seeks to avoid a material
provision of this Agreement upon an assertion that such provision is invalid,
illegal or otherwise unenforceable, the other Party shall have the right to
terminate this Agreement upon sixty (60) days prior written notice to the
asserting Party, unless such assertion is eliminated and cured within such sixty
(60) day period. Such a termination shall be deemed a termination by such Party
for breach pursuant to Section 12.2.

-27-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



14.8    Advice of Counsel. Array and Loxo have each consulted counsel of their
choice regarding this Agreement, and each acknowledges and agrees that this
Agreement shall not be deemed to have been drafted by one Party or another and
will be construed accordingly.
14.9    Performance Warranty. Each Party hereby warrants and guarantees the
performance of any and all rights and obligations of this Agreement by its
Affiliates and sublicensees.
14.10    Force Majeure. Neither Party shall lose any rights hereunder or be
liable to the other Party for damages or losses (except for payment obligations)
on account of failure of performance by the defaulting Party if the failure is
occasioned by war, strike, fire, Act of God, earthquake, flood, lockout,
embargo, governmental acts or orders or restrictions, failure of suppliers, or
any other reason where failure to perform is beyond the reasonable control and
not caused by the negligence, intentional conduct or misconduct of the
non-performing Party and such Party has exerted all reasonable efforts to avoid
or remedy such force majeure; provided, however, that in no event shall a Party
be required to settle any labor dispute or disturbance.
14.11    Complete Agreement. This Agreement with its Exhibits, constitutes the
entire agreement, both written and oral, between the Parties with respect to the
subject matter hereof, and all prior agreements respecting the subject matter
hereof, either written or oral, express or implied, shall be abrogated,
canceled, and are null and void and of no effect. No amendment or change hereof
or addition hereto shall be effective or binding on either of the Parties hereto
unless reduced to writing and executed by the respective duly authorized
representatives of Array and Loxo.
14.12    Consultation. If an unresolved dispute arises out of or relates to this
Agreement, or the breach thereof, either Party may refer such dispute to the
Chief Executive Officer of Loxo and the Chief Executive Officer of Array, who
shall meet in person or by telephone within forty-five (45) days after such
referral to attempt in good faith to resolve such dispute.
14.13    Headings. The captions to the several Sections hereof are not a part of
this Agreement, but are included merely for convenience of reference and shall
not affect its meaning or interpretation.
14.14    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same agreement.

-28-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their authorized representatives and delivered in duplicate
originals as of the Effective Date.
LOXO ONCOLOGY, INC.        ARRAY BIOPHARMA INC.
By:     /s/ Joshua H. Bilenker        By:     /s/ Ron Squarer    
Name: Joshua H. Bilenker        Name: Ron Squarer    
Title: CEO        Title: CEO    



-29-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



EXHIBIT A
[*] Patents


Array Matter No.
Country
Appln. No./
Publication No./
Patent No.
Status
[*]
United States
[*]
Expired
[*]
PCT
[*]
Expired
[*]
Canada
[*]
Pending
[*]
China
[*]
Pending
[*]
Europe
[*]
Pending
[*]
India
[*]
Pending
[*]
Japan
[*]
Pending
[*]
United Sates
[*]
Issued
[*]
United Sates
[*]
Pending
[*]
Taiwan
[*]
Pending






-30-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.





Array Matter No.


Country
Appln. No./
Publication No./
Patent No.
Status
[*]
United States
[*]
Expired
[*]
PCT
[*]
Expired
[*]
Argentina
[*]
Pending
[*]
Australia
[*]
Pending
[*]
Brazil
[*]
Pending
[*]
Canada
[*]
Pending
[*]
Chile
[*]
Pending
[*]
China
[*]
Pending
[*]
Colombia
[*]
Issued
[*]
Costa Rica
[*]
Pending
[*]
Egypt
[*]
Pending
[*]
Europe
[*]
Pending
[*]
Gulf Cooperation
[*]
Pending
[*]
Hong Kong
[*]
Pending
[*]
Indonesia
[*]
Pending
[*]
Israel
[*]
Pending
[*]
India
[*]
Pending
[*]
Japan
[*]
Pending
[*]
South Korea
[*]
Pending
[*]
Mexico
[*]
Pending
[*]
Malaysia
[*]
Pending
[*]
New Zealand
[*]
Issued
[*]
Philippines
[*]
Pending
[*]
Russia
[*]
Pending


-31-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



Array Matter No.


Country
Appln. No./
Publication No./
Patent No.
Status
[*]
Singapore
[*]
Pending
[*]
Thailand
[*]
Pending
[*]
Taiwan
[*]


Pending
[*]
Ukraine
[*]
Pending
[*]
United States
[*]
Pending
[*]
Uruguay
[*]
Pending
[*]
Venezuela
[*]
Pending
[*]
South Africa
[*]
Pending




-32-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.





Array Matter No.
Country
Appln. No./
Publication No.
Status
[*]
United States
[*]
Expired
[*]
PCT
[*]
Expired
[*]
Argentina
[*]
Pending
[*]
Australia
[*]
Pending
[*]
Brazil
[*]
Pending
[*]
Canada
[*]
Pending
[*]
Chile
[*]
Pending
[*]
China
[*]
Pending
[*]
Colombia
[*]
Pending
[*]
Costa Rica
[*]
Pending
[*]
Egypt
[*]
Pending
[*]
Europe
[*]
Pending
[*]
Gulf Cooperation
[*]
Pending
[*]
Hong Kong
[*]
Pending
[*]
Indonesia
[*]
Pending
[*]
Israel
[*]
Pending
[*]
India
[*]
Pending
[*]
Japan
[*]
Pending
[*]
South Korea
[*]
Pending
[*]
Mexico
[*]
Pending
[*]
Malaysia
[*]
Pending
[*]
New Zealand
[*]
Pending
[*]
Philippines
[*]
Pending
[*]
Russia
[*]
Pending
[*]
Singapore
[*]
Pending


-33-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



Array Matter No.
Country
Appln. No./
Publication No.
Status
[*]
Thailand
[*]
Pending
[*]
Taiwan
[*]
Pending
[*]
Ukraine
[*]
Pending
[*]
United States
[*]
Pending
[*]
Uruguay
[*]
Pending
[*]
Venezuela
[*]
Pending
[*]
South Africa
[*]
Pending




-34-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.





Array Matter No.
Country
Appln. No./
Publication No./
Patent No.
Status
[*]
United States
[*]
Expired
[*]
United States
[*]
Expired
[*]
PCT
[*]
Expired
[*]
Argentina
[*]
Pending
[*]
Australia
[*]
Pending
[*]
Brazil
[*]
Pending
[*]
Canada
[*]
Pending
[*]
Chile
[*]
Pending
[*]
China
[*]
Pending
[*]
Colombia
[*]
Pending
[*]
Costa Rica
[*]
Pending
[*]
Egypt
[*]
Pending
[*]
Europe
[*]
Pending
[*]
Gulf Cooperation
[*]
Pending
[*]
Indonesia
[*]
Pending
[*]
Israel
[*]
Pending
[*]
India
[*]
Pending
[*]
Japan
[*]
Pending
[*]
South Korea
[*]
Pending
[*]
Mexico
[*]
Pending
[*]
Malaysia
[*]
Pending
[*]
New Zealand
[*]
Pending
[*]
Philippines
[*]
Pending
[*]
Russia
[*]
Pending


-35-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



Array Matter No.
Country
Appln. No./
Publication No./
Patent No.
Status
[*]
Singapore
[*]
Pending
[*]
Thailand
[*]
Pending
[*]
Taiwan
[*]
Pending
[*]
Ukraine
[*]
Pending
[*]
United States
[*]
Pending
[*]
Uruguay
[*]
Pending
[*]
Venezuela
[*]
Pending
[*]
South Africa
[*]
Pending


-36-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.





EXHIBIT B
Targets
1.    The protein family commonly known as [*], identified with the following
SwissProt entries:
[*]
2.    The protein commonly known as [*], identified with the following SwissProt
entries:
[*]
3.    The protein commonly known as [*], identified with the following SwissProt
entries:
[*]





-37-


    

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.





EXHIBIT C
[*] Compounds
[*]





-38-


    